DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on July 28, 2021.  As directed by the amendment: claim(s) 1 and 15 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. The applicant principally argues that the cited references fail to disclose, teach or suggest:  a measuring device located on a patient interface and the measuring device measuring a position in an x-y plane, the x-y plane being substantially perpendicular to an apex of a cornea of an eye. The examiner respectfully disagrees. The applicant is essentially arguing that the patient interface and the patient interface 146 and locking device 126. The examiner would like to note that in Campos it details in [0065] that the “the patient interface 52 may comprise a component of a patient interface assembly 160” and “the patient interface assembly 160 may comprise the housing 134, the patient interface 52, and a counterweight 128, for example.” Therefore, it is clear that the patient interface assembly and the patient interface are integrated as one piece with multiple parts. However, in the case that the applicant still doesn’t agree the examiner has provided a second rejection where it explicitly states that the force transducers are on the patient interface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection 1

Claim 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell (US 2014/0276677 A1) (as cited on the IDS submitted on 03/15/19) in view of Campos (WO 2016/061552) (as cited on the IDS submitted on 03/15/19).
Regarding claim 1, Brownell discloses a system for femtosecond laser ophthalmic surgery comprising: a suction ring (e.g. 200 [0018]); a patient interface coupled to the suction ring (e.g. 100 abstract; [0005]; [0007]; [0016]; [0018]; [0029]); a measuring device operable to observe an observed position of the suction ring and 22 the computer system utilizes an image processor and image recognition software to track the location/position of features of both the eye and the suction rings. The prior art explicitly show that the observed position is in an x-y plane being substantially perpendicular to an apex of a cornea of an eye as detailed in Fig 5a/b); a camera operable to generate data relating to a pictorial representation of the suction ring and an eye within a detection frame of the camera (e.g. [0016] 20); a processor operable to process data relating to the observed position and data relating to the pictorial representation to create an enhance pictorial representation based on an actual position of the suction ring and the eye (e.g. [0016]; [0022]; [0030]-[0033] 52); and a display operable to receive the enhanced pictorial representation when transmitted from the processor and to present the enhanced representation during femtosecond laser ophthalmic surgery (e.g. [0024] [0030]-[0033] 21). Brownell is silent regarding a suction cone coupled to the patient interface; and wherein the measuring device is located on the patient interface or the suction cone.
However, Campos discloses a laser eye surgery system which includes a suction ring (e.g. [0039]; [0047] Fig 3:72); a patient interface coupled to the suction ring (e.g. [0039]; [0047]; Fig 3:52); a suction cone coupled to the patient interface (e.g. 124); a measuring device operable to observe an observed position of the suction ring and generate data relating to the observed position in an x-y plane, the x-y plane being substantially perpendicular to an apex of a cornea of an eye (e.g. 144 [0067]-[0068] the system incorporates force transducers to know when the patient has moved and the system is no longer stabilized and can detect the amount of vertical force between the interface and the eye of the user. The force differential between the transducers can be used to calculate the magnitude and direction of forces between the patient interface and the patient’s eye in the X, Y, and Z directions. Furthermore the applicant has disclosed a force transducer as an acceptable measuring device as outlined in the instant specification in [0028]), and wherein the measuring device is located on the patient interface (e.g. [0068] the patient interface comprises at least 3 transducers 144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brownell to incorporate the teachings of Campos to swap out the suction ring system of Brownell to incorporate the suction ring system of Campos for the purpose of monitoring movement of the patient and to maintain stabilization (e.g. Campos [0067]).
Regarding claim 2, modified Brownell discloses wherein the suction ring includes markings to aid in detection or observation by the camera (e.g. Brownell: [0030] lines 9-11 the features on the suction ring can be tracked and referenced).
Regarding claim 3, modified Brownell discloses wherein the suction ring contacts a suction cone (e.g. Campos: 124), the suction cone including at least one force transducer (e.g. Campos: 144 [0067]) operable to observe an observed point of contact and generate data relating to the observed point of contact (e.g. Campos: [0067] Fig 8B).
Regarding claim 4, modified Brownell discloses wherein the measuring device is a cable connected or wireless device (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22
Regarding claim 5, modified Brownell discloses wherein the device comprises a cable-connected gyroscopic sensor, or a wireless gyroscopic sensor and wireless gyroscopic receiver (e.g. Brownell:  [0033]).
Regarding claim 7, modified Brownell discloses wherein the camera comprises an eye-tracking system, the eye tracking system operable to observe an alignment of the suction ring in an x-y plane by stereoscopic detection (e.g. Brownell: [0033] spatial information and tracking of anatomical features on the eye).
Regarding claim 8, modified Brownell discloses wherein the camera comprises an eye tracking system, the eye tracking system operable to observe an alignment of the suction ring in an x-y plane by object recognition (e.g. Brownell:  [0033] spatial information and tracking of anatomical features on the eye).
Regarding claim 9, modified Brownell is silent regarding wherein the camera comprises an autofocus camera. However, one of ordinary skill in the art would utilize an autofocus camera while utilizing this system and performing this method as it is well known in the art to use an autofocus camera.  Therefore, it would have been well known in the art to use this substitution from an ordinary camera for an autofocus camera.
Regarding claim 10, modified Brownell discloses wherein the processor is operable to create and the display is operable to present the enhanced pictorial representation in real time (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22).
Regarding claim 11, modified Brownell discloses wherein the processor is further operable to create and is operable to present the enhanced pictorial representation including a graphic relating to ophthalmic surgery (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22
Regarding claim 12, modified Brownell discloses wherein the graphic is for a flap (e.g. Brownell: [0030]-[0034]).
Regarding claim 13, modified Brownell discloses wherein the graphic is for an incision (e.g. Brownell: [0030]-[0034] a flap is created through the laser creating incisions in the eye).
Regarding claim 14, modified Brownell discloses wherein the display comprises a screen, a heads-up display, or a combination thereof (e.g. Brownell:  [0024] [0030]-[0032] 21 LCD display).
Regarding claim 15, Brownell discloses a method for docking a suction ring in femtosecond laser ophthalmic surgery, the method comprising: observing, using a measuring device, an observed position of a suction ring in an x-y plane defined with respect to an eye, the x-y plane being substantially perpendicular to an apex of a cornea of an eye (e.g. Fig 5a/b [0031]-[0033] 22 the computer system utilizes an image processor and image recognition software to track the location/position of features of both the eye and the suction rings. The prior art explicitly show that the observed position is in an x-y plane being substantially perpendicular to an apex of a cornea of an eye as detailed in Fig 5a/b); generating data relating to the observed position of the suction ring using the measuring device, the observed position in the x-y place (e.g. Fig 5a/b [0031]-[0032]); generating data relating to a pictorial representation of the suction ring and an eye within a detection frame of a camera (e.g. [0016] 20); processing the data relating to the observed position of the suction ring and data relating to the pictorial representation to create an enhanced pictorial representation based on an actual position of the suction ring and the eye (e.g. [0016]; [0022]; [0030]-[0032] 52/22); and 21). Brownell is silent regarding the measuring device being located on a patient interface.
However, Campos discloses a laser eye surgery system which includes a suction ring (e.g. [0039]; [0047] Fig 3:72); a patient interface coupled to the suction ring (e.g. [0039]; [0047]; Fig 3:52); observing, using a measuring device located on a patient interface an observed position of a suction ring in an x-y plane defined with respect to an eye, the x-y plane being substantially perpendicular to an apex of a cornea of the eye (e.g. 144 [0067]-[0068] the system incorporates force transducers to know when the patient has moved and the system is no longer stabilized and can detect the amount of vertical force between the interface and the eye of the user. The force differential between the transducers can be used to calculate the magnitude and direction of forces between the patient interface and the patient’s eye in the X, Y, and Z directions. Furthermore the applicant has disclosed a force transducer as an acceptable measuring device as outlined in the instant specification in [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brownell to incorporate the teachings of Campos to swap out the suction ring system of Brownell to incorporate the suction ring system of Campos for the purpose of monitoring movement of the patient and to maintain stabilization (e.g. Campos [0067]).
Regarding claim 17, modified Brownell discloses wherein creating and transmitting the enhanced pictorial representation is in real time (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22
Regarding claim 18, modified Brownell discloses wherein transmitting the enhanced pictorial representation from the processor to the display includes transmitting the enhanced pictorial representation with a graphic relating to ophthalmic surgery (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22).
Regarding claim 19, modified Brownell discloses wherein the graphic is for a flap (e.g. Brownell: [0030]-[0034]).
Regarding claim 20, modified Brownell discloses wherein the graphic is for an incision (e.g. Brownell: [0030]-[0034] a flap is created through the laser creating incisions in the eye).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brownell in view of Campos as applied to claim 1 above, and further in view of Gonzalez (US 2014/0128731 A1).
Regarding claim 6, modified Brownell is silent regarding wherein the measuring device comprises an ultrasonic system.
However, Gonzalez discloses a system and method for optical surface identification for laser surgery wherein the measuring device comprises an ultrasonic system (e.g. [0097]; [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Brownell to incorporate the teachings of Gonzalez wherein the measuring device comprises an ultrasonic system for the purpose of utilizing another well-known positioning and measurement system for ophthalmic surgeries.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brownell in view of Campos as applied to claim 15 above, and further in view of Srinivasan (US 2016/0095752 A1) (as cited on the IDS submitted on 03/15/19).
Regarding claim 16, modified Brownell is silent regarding wherein observing an observed position of a suction ring includes observing tilt affecting the observed position, in relation to the x-y plane.
However, Srinivasan discloses a method and system of cataract surgery in an eye of a patient wherein observing an observed position of a suction ring includes observing tilt affecting the observed position, in relation to the x-y plane (e.g. [0299]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Brownell to incorporate the teachings of Srinivasan wherein observing an observed position of a suction ring includes observing tilt affecting the observed position, in relation to the x-y plane for the purpose of correcting for changes in head tilt (e.g. Srinivasan [0299]).
Rejection 2

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell (US 2014/0276677 A1) (as cited on the IDS submitted on 03/15/19) in view of Gooding (US 2014/0128852).
Regarding claim 1, Brownell discloses a system for femtosecond laser ophthalmic surgery comprising: a suction ring (e.g. 200 [0018]); a patient interface coupled to the suction ring (e.g. 100 abstract; [0005]; [0007]; [0016]; [0018]; [0029]); a measuring device operable to observe an observed position of the suction ring and generate data relating to the observed position in an x-y plane, the x-y plane being 22 the computer system utilizes an image processor and image recognition software to track the location/position of features of both the eye and the suction rings. The prior art explicitly show that the observed position is in an x-y plane being substantially perpendicular to an apex of a cornea of an eye as detailed in Fig 5a/b); a camera operable to generate data relating to a pictorial representation of the suction ring and an eye within a detection frame of the camera (e.g. [0016] 20); a processor operable to process data relating to the observed position and data relating to the pictorial representation to create an enhance pictorial representation based on an actual position of the suction ring and the eye (e.g. [0016]; [0022]; [0030]-[0033] 52); and a display operable to receive the enhanced pictorial representation when transmitted from the processor and to present the enhanced representation during femtosecond laser ophthalmic surgery (e.g. [0024] [0030]-[0033] 21). Brownell is silent regarding a suction cone coupled to the patient interface; and wherein the measuring device is located on the patient interface or the suction cone.
However, Gooding discloses a laser eye surgery system which includes a suction ring (e.g. [0057] Fig 5A:122); a patient interface coupled to the suction ring (e.g. [0057] Fig 5A:52); a suction cone coupled to the patient interface (e.g. [0099] Fig 5a:124); a measuring device operable to observe an observed position of the suction ring and generate data relating to the observed position in an x-y plane, the x-y plane being substantially perpendicular to an apex of a cornea of an eye (e.g. Fig5a:144 Fig 6:144 [0099]; [0102];  the system incorporates force transducers to know when the patient has moved and the system is no longer stabilized and can detect the amount of vertical force between the interface and the eye of the user. The force differential between the transducers can be used to calculate the magnitude and direction of forces between the patient interface and the patient’s eye in the X, Y, and Z directions. Furthermore the applicant has disclosed a force transducer as an acceptable measuring device as outlined in the instant specification in [0028]), and wherein the measuring device is located on the patient interface (e.g. [0102] the patient interface comprises at least 3 transducers 144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brownell to incorporate the teachings of Campos to swap out the suction ring system of Brownell to incorporate the suction ring system of Campos for the purpose of monitoring movement of the patient and to maintain stabilization (e.g. Campos [0102]).
Regarding claim 15, Brownell discloses a method for docking a suction ring in femtosecond laser ophthalmic surgery, the method comprising: observing, using a measuring device, an observed position of a suction ring in an x-y plane defined with respect to an eye, the x-y plane being substantially perpendicular to an apex of a cornea of an eye (e.g. Fig 5a/b [0031]-[0033] 22 the computer system utilizes an image processor and image recognition software to track the location/position of features of both the eye and the suction rings. The prior art explicitly show that the observed position is in an x-y plane being substantially perpendicular to an apex of a cornea of an eye as detailed in Fig 5a/b); generating data relating to the observed position of the suction ring using the measuring device, the observed position in the x-y place (e.g. Fig 5a/b [0031]-[0032]); generating data relating to a pictorial representation of the suction 20); processing the data relating to the observed position of the suction ring and data relating to the pictorial representation to create an enhanced pictorial representation based on an actual position of the suction ring and the eye (e.g. [0016]; [0022]; [0030]-[0032] 52/22); and transmitting the enhanced pictorial representation from the processor to a display that presented the pictorial representation (e.g. [0024] [0030]-[0032] 21). Brownell is silent regarding the measuring device being located on a patient interface.
However, Campos discloses a laser eye surgery system which includes a suction ring (e.g. [0057] Fig 5A:122); a patient interface coupled to the suction ring (e.g.[0057] Fig 5A:52); observing, using a measuring device located on a patient interface an observed position of a suction ring in an x-y plane defined with respect to an eye, the x-y plane being substantially perpendicular to an apex of a cornea of the eye (e.g. Fig5a:144 Fig 6:144 [0099]; [0102];  the system incorporates force transducers to know when the patient has moved and the system is no longer stabilized and can detect the amount of vertical force between the interface and the eye of the user. The force differential between the transducers can be used to calculate the magnitude and direction of forces between the patient interface and the patient’s eye in the X, Y, and Z directions. Furthermore the applicant has disclosed a force transducer as an acceptable measuring device as outlined in the instant specification in [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brownell to incorporate the teachings of Campos to swap out the suction ring system of Brownell to incorporate the suction ring Campos [0102]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jessandra Hough								August 18, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792